Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 24, 2018                                                                                       Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  Rehearing No. 621                                                                                        David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  152655(171)(173)                                                                                                     Justices



  In re MARDIGIAN Estate
  _________________________________________

  MARK S. PAPAZIAN, Executor for the Estate of
  ROBERT DOUGLAS MARDIGIAN,
            Appellee,
                                                                     SC: 152655
  v                                                                  COA: 319023
                                                                     Charlevoix PC: 12-011738-DE,
                                                                       12-011765-TV
  MELISSA GOLDBERG, SUSAN V. LUCKEN,
  NANCY VARBEDIAN, EDWARD
  MARDIGIAN, GRANT MARDIGIAN, and
  MATTHEW MARDIGIAN,
           Appellants,
  and

  JP MORGAN CHASE BANK, NA,
             Appellee.
  ________________________________________/

         On order of the Court, the motion for rehearing of the Court’s June 21, 2018 opinion
  is considered, and it is DENIED. The motion to strike the motion for rehearing is DENIED
  as moot.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 24, 2018
                                                                                Clerk